DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,636,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A method, the method comprising: responsive to a determined intermission in a video, identifying, by one or more computer processors, a segment of the video associated with a type of viewer reaction based on emotion and sentiment recognition associated with a plurality of viewer responses from at least one previous audience viewing of the video; retrieving, by one or more computer processors, additional media content based on the identified video segment which is retrieved from a source other than the video, wherein the additional media content is upcoming content scheduled to be released; determining, by one or more computer processors, a segment of the additional media content that exceeds a threshold of similarity with the segment of the video; and creating, by one or more computer processors, a video clip that includes the segment of the additional media content (Independent claim 1; claims 2-6 depend from claim 1).
A computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to responsive to a determined intermission in a video, identify a segment of the video associated with a type of viewer reaction based on emotion and sentiment recognition associated with a plurality of viewer responses from at least one previous audience viewing of the video; program instructions to retrieve additional media content based on the identified video segment which retrieved from a source other than the video, wherein the additional media content is upcoming content scheduled to be released; program instructions to determine a segment of the additional media content that exceeds a threshold of similarity with the segment of the video; and program instructions to create a video clip that includes the segment of the additional media content (Independent claim 7; claims 8-12 depend from claim 7).
A computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; and 4Docket No. YOR820162659US02 Application No. 16/777,997 program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to responsive to a determined intermission in a video, identify a segment of the video associated with a type of viewer reaction based on emotion and sentiment recognition associated with a plurality of viewer responses from at least one previous audience viewing of the video; program instructions to retrieve additional media content based on the identified video segment which retrieved from a source other than the video, wherein the additional media content is upcoming content scheduled to be released; program instructions to determine a segment of the additional media content that exceeds a threshold of similarity with the segment of the video; and program instructions to create a video clip that includes the segment of the additional media content (Independent claim 13; claims 14-18 depend from claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 12, 2022